Citation Nr: 1753651	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  11-23 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to a compensable evaluation for prostate cancer prior to March 13, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In February 2015, the Board reopened the issue of entitlement to service connection for a left knee disability and remanded the remaining issues on appeal for further development.

In August 2014, the Veteran attended a Board hearing before a Veterans Law Judge who is no longer employed at the Board.  In April 2017, the Veteran attended a new Board hearing with the undersigned Veterans Law Judge, and it was explained to him that while the law requires that the judge who participated in the hearing decide the appeal, this deficiency was cured by his attendance at a new hearing.

In a June 2016 rating decision, the Veteran's evaluation for prostate cancer was increased to 100 percent, effective March 13, 2012.  As this constituted a full grant of the benefit on appeal for this period, only the issue of entitlement to a compensable rating for prostate cancer prior to March 13, 2012 remains on appeal.

The issues of entitlement to increased ratings for right and left lower extremity sciatica and to an extraschedular evaluation for service-connected degenerative disc disease have been raised by the record in July 2015 and August 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  The Board requests that the AOJ contact the Veteran and provide him with the appropriate form to submit any new claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left knee disability, a left hip disability, and a cervical spine disability are addressed in the REMAND portion of the decision below and REMANDED to the AOJ.


FINDING OF FACT

At the April 2017 Board hearing, the Veteran withdrew his appeal for entitlement to a compensable evaluation for prostate cancer prior to March 13, 2012.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding entitlement to a compensable evaluation for prostate cancer prior to March 13, 2012 have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

At the April 2017 Board hearing, the Veteran requested that the claim of entitlement to a compensable rating for prostate cancer prior to March 13, 2012 be withdrawn.  Therefore, there remain no allegation of errors of fact or law for appellate consideration with regards to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it must be dismissed.


ORDER

The appeal concerning a claim of entitlement to a compensable evaluation for prostate cancer prior to March 13, 2012 is dismissed.


REMAND

In February 2015, the Board remanded the issues of entitlement to service connection for a left knee disability, a left hip disability, and a cervical spine disability in order to obtain a VA examination to assess the relationship of his claimed disorders to his service and to his service-connected disabilities.  The Board noted that the Veteran's service treatment records did show that the Veteran had been in a motor vehicle accident in service in August 1967, and the examiner was specifically asked to address the Veteran's own reported history, noting that the Veteran had described ongoing left hip, left knee, and neck symptomatology since service, and that he was already service-connected for a low back disability found to be the result of the above-described in-service injury.

A medical examination was held in April 2015, and the examiner opined that it was less likely than not that the Veteran's left knee, left hip, and neck conditions were related to service.  As rationale, he wrote that the Veteran's service treatment records, including the record of treatment for his 1967 motor vehicle accident, did not show any injury or complaints related to the knee, hip, or neck, and the medical records did not show any complaints for the hip, knee, and neck until 30 to 40 years after service.  He also wrote that the conditions were less likely than not caused or related to his service-connected back condition, noting again the long time span between the back injury and the onset of the knee, hip, and neck symptoms. 

The Board finds that the April 2015 VA examination report is inadequate to decide the claims at this time.  The examiner was specifically instructed that the Veteran was "competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions," and he was told that if he rejected the Veteran's reports, he must provide a reason for doing so.  See Layno v. Brown, 6 Vet. App. 465 (1994) (A veteran is competent to report on his own experienced symptoms.).  The April 2015 VA examiner clearly did reject the Veteran's reports of having leg, hip, and neck pain in 1967 and in the years following service, but he did not provide any rationale for why he chose to do so.  

Furthermore, the examiner's statements that there are no medical records showing any complaints for these disorders until at least 2000 are erroneous, and suggest to the Board that the claims file was not reviewed.  See Reonal v. Brown, 5 Vet. App. 458, 461 (A medical opinion based on an inaccurate factual premise has little, if any, probative value.).  

The Veteran's VA and private medical records do show complaints of pain in the left knee, left hip, and cervical spine well before the year 2000.

The August 1967 treatment following the Veteran's accident noted that X-rays were taken of the spine, left lower leg, and skull.  The Veteran had tenderness over the anterior left tibia.  In early 1971 the Veteran was placed in a full body cast for treatment of his lower back pain.  The Veteran was noted to have been in pelvic traction.  During March 1971 hospitalization, he was given an ice collar for the neck and later treated with glycerine sticks to the hips and ice to the neck.

In February 1973, he reported pain in his right shoulder and neck.  In March 1977, an X-ray report noted a small focal area of increased activity over the anterior left clavicle, left medial knee joint, and left vertebral border of the scapula presumably related to old trauma.  At a January 1978 Vocational Rehabilitation evaluation, the Veteran reported that he injured his left knee during the 1967 accident.

In July 1981, the Veteran was treated for injury to the left leg and left knee, and in July 1985, he complained of knee pain and was wearing a left knee brace.  A July 1985 x-ray of the spine also shows mild degenerative changes in the cervical spine.  In February 1986, he was treated for a painful left knee.  X-rays were taken of the lumbar spine, left knee, and left hip.  The Veteran was treated for an "old left knee injury" and was provided with a new knee brace in June 1988.  A November 1990 evaluation from the Veteran's physician R.W. diagnosed the Veteran with left knee degenerative joint disease.

What is especially puzzling about the VA examiner's assertion that there were no records showing any assertion of a left knee disability until 35 to 40 years after service is the fact that the Veteran first submitted a claim of entitlement to service connection for a left knee disability in March 1968.  He then submitted several more claims to reopen this issue, including a denial issued in October 1985.  Furthermore, the Veteran raised the issues of knee and neck pain at past VA examinations held in February 1970, March 1986, and November 1989.  At the November 1989 VA examination, the Veteran reported that he injured his left knee in service and currently was wearing a left knee brace.

The Board appreciates that the claims file for this case is quite voluminous and reviewing the Veteran's medical records is no small task.  Nevertheless, the VA examiner is required to perform a thorough review of the Veteran's medical records prior to making a medical opinion, so that it is based on a full and accurate understanding of his medical history.  The Board points out that compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

2.  Schedule the Veteran for a VA examination with a physician to assess whether the claimed left hip, cervical spine/neck, and left knee disabilities are related to service, including as secondary to any service-connected disabilities.  The entire claims file, including all of the Veteran's past medical reords, must be reviewed in conjunction with the examination.  

The examiner should identify all current disabilities of the left hip, cervical spine/neck, and left knee, and then respond to the following:

a) Is any diagnosed disability of the left hip, cervical spine/neck, or left knee at least as likely as not (a 50 percent or higher degree of probability) due to active service, to include as due to the documented motor vehicle accident in 1967?

The examiner must discuss the Veteran's full medical history and past complaints of neck, left hip, and left knee pain, including, but not limited to: 

i) August 1967 treatment for a motor vehicle accident noting left tibia tenderness; 
ii) 1971 treatment with pelvic traction and neck ice collar; iii) February 1973 complaint of neck pain;
iv) March 1977 X-rays of the left clavicle, scapula, and knee; 
      v) July 1981 treatment for left leg and knee;
      vi) July 1985 complaints of left knee pain;
vii) July 1985 X-ray finding showing mild degenerative      changes in the cervical spine;
viii) February 1986 treatment for a painful left knee;
      ix) June 1988 treatment for knee pain; and
      x) November 1990 private evaluation from R.W.

b) Is any diagnosed disability of the left hip, cervical spine/neck, or left knee at least as likely as not (a 50 percent or higher degree of probability) caused or aggravated (worsened beyond the natural progression) by any service-connected disability?  The Veteran is currently service-connected for posttraumatic stress disorder, neurogenic bladder, lumbar spine degenerative disc disease, left and right leg sciatica, coronary artery disease, prostate cancer, radiation colitis, and erectile dysfunction.

The examiner should provide reasons for these opinions. All pertinent evidence, including both lay and medical, should be considered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of having continuous neck, left knee, and left hip pain since service, the examiner must provide a reason for doing so.

If he/she cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

3.  If any of the issues on appeal are not granted, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


